Citation Nr: 1440823	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, paranoia, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION


The Veteran served on active duty from May 1968 to April 1970, to include service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, the Board remanded the claims for additional evidentiary development, to include a contemporaneous examination to determine whether the Veteran had PTSD or any other acquired psychiatric disorder of service origin.  The requested examination was conducted in September 2012 and that report has been added to the file.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  Although the Veteran was likely exposed to stressful experiences during active duty service, he does not meet the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV) criteria for a diagnosis of PTSD.  
 
2.  Any other acquired psychiatric disorder, to include schizophrenia, paranoia, and depression, was not shown during service, was first shown many years following discharge from service, and is not etiologically related to active duty service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, paranoia, and depression, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, January 2008, April 2008, and August 2012 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2008 and August 2012 letters mentioned above.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. Ap. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  The Veteran was provided a VA examination in September 2012.  

Concerning this VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the examination reflects that the examiner reviewed the Veteran's complete claims file, to include his STRs and past medical history.  He recorded the Veteran's current complaints, conducted an appropriate clinical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Service connection for certain "chronic" diseases, such as psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In addition to the legal criteria for service connection explained above, service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with DSM-IV, (2) credible supporting evidence that the claimed in-service stressors occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 
38 C.F.R. § 3.304(f)(1) (2013); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulation applies in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f) (2013)).  

More specifically, the revised regulation pertaining to PTSD no longer requires the verification of an in-service stressor if the veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms are related to the claimed stressor.  Id. 

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the "occurrence of the claimed in-service stressor[.]"  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In this case, the Veteran's service personnel records show that he was awarded the Vietnam Service Medal and also confirm his service in the Republic of Vietnam.  He has identified several stressful events that occurred during his service, to include: experiencing fear while on guard duty and exposure to a rocket exploding in the hut that he was in.  Thus, the provisions of 38 C.F.R. § 3.304(f) are applicable in this case.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

The Merits of the Claim

The Veteran essentially claims that he currently has a psychiatric disorder that is related to his military service.  Specifically, he attributes his psychiatric symptomatology to his service in the Republic of Vietnam.  He claims that he experienced a rocket attack and experienced fear while on guard duty.  He asserts that these events are responsible for his current psychiatric disorder.  

Having reviewed the evidence of record in light of all relevant laws and regulations, the Board finds that the preponderance of the evidence is against the claims.  Regrettably, the appeal must be denied.  

Essentially, the STRs associated with the claims file are negative for symptomatology or diagnoses related to a psychiatric disorder.  At time of separation in April 1970, the Veteran did report frequent trouble sleeping and depression and/or excessive worrying.  Medical examination shows that the psychiatric clinical examination was normal at that time.  

Post military VA medical records show the first evidence of a diagnosed psychiatric disorder in 1999.  At that time, the Veteran was noted to have a history of depression and questionable schizophrenia.  In January 2008, he was given diagnoses of "subclinical" PTSD and depression, not otherwise specified.  A history of delusional disorder, paranoia type, was also assessed.  The examiner stated, however, that the Veteran probably did not meet the criteria for PTSD.  

In February 2008, the Veteran was diagnosed with history of delusional disorder, paranoid type.  Subclinical PTSD was again diagnosed.  It was reported that in 1988, he had been forced to retire due to paranoia and delusions.  It was also reported that he had been hospitalized twice in the 1980s due to psychiatric symptoms and that he had attempted suicide 10 times.  Private treatment records dated from 2003 through 2008 show treatment for delusional disorder and major depressive disorder.  

In August 2012 the Board remanded the claims for additional evidentiary development to include a contemporaneous examination by a psychiatrist or psychologist.  The examiner was requested to opine whether the Veteran had PTSD with symptoms that were medically related to his claimed inservice stressors involving fear of hostile military or terrorist activity during non-combat service in Vietnam.  If a psychiatric disorder (other than PTSD) was diagnosed, the examiner was also asked to provide an opinion as to whether such was of service origin.  

The Veteran underwent a VA PTSD examination in September 2012, at which time the psychologist reviewed the claims file.  The examiner noted the Veteran's service in Vietnam, his reported inservice stressors, and his history of psychiatric treatment as described above.  

The Veteran related that he was scared while in the military service as he felt like he might be killed.  He said that his inservice stressful experiences included exposure to a rocket attack and fear while on guard duty.  The examiner noted that the Veteran's stressors were related to his fear of hostile military or terrorist activity and were adequate to support a diagnosis of PTSD.  On examination, it was noted that the traumatic event was not persistently re-experienced.  The Veteran avoided thoughts, feelings, or conversations associated with the trauma.  He had feelings of detachment or estrangement from others.  There were no persistent symptoms of increased arousal.  The examiner noted that the Veteran did not meet the full criteria for PTSD.  While the Veteran endorsed significant psychiatric distress, much of it seemed related to his long history of mental illness, depression and paranoia, rather than due to prior military experiences.  

The Veteran was provided with a mental status examination, after which he was given an Axis-I diagnosis of psychotic disorder, not otherwise specified.  An Axis II diagnosis of personality disorders and mental retardation was provided.  The examiner opined that it was less likely as not that the Veteran had PTSD, or any other acquired mental disorder, due to the traumatic events as described.  He concluded that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  Moreover, his prominent psychotic features and questionable associated mood features were subsumed under the diagnosis of psychotic disorder, not otherwise specified.  The onset of this disorder was in the late 1980s after discharge from the military.  The examiner concluded that there was no compelling evidence that would support a contention that the Veteran's military service caused the mental disorders.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  Accordingly, the claim for service connection is denied.  

Initially, it is noted that while congenital or developmental abnormalities, such as personality disorders, are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

A review of the competent medical evidence of record does not show that the Veteran currently has a diagnosis of PTSD within the meaning of VA regulations.  The Board acknowledges the Veteran's 2008 report that he had been diagnosed with PTSD (although one physician gave a provisional diagnosis stating that the Veteran likely did not meet the criteria for such a diagnosis).  However, there is no objective medical evidence of record confirming this reported diagnosis.  The evidence of record simply does not show that a PTSD diagnosis has been rendered in accordance with the requirements of 38 C.F.R. § 4.125 (2013).  Indeed, the Veteran underwent a comprehensive examination in September 2012, which the Board finds is the most complete assessment of the Veteran's mental condition of record.  As noted above, the VA examiner did not diagnose the Veteran with PTSD; rather he was diagnosed with a psychotic disorder and a personality disorder when evaluated under the DSM-IV.  The September 2012 VA examiner specifically examined the Veteran for PTSD under DSM-IV criteria but found that he did not meet all of the criteria for a PTSD diagnosis.  Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.

Moreover, the evidence fails to show that the Veteran currently has any other acquired psychiatric disorder related to his military service.  The September 2012 VA examination report does reflect a diagnosis of a psychotic disorder and previous examinations have shown various acquired psychiatric disorders to include schizophrenia, paranoia, and major depressive disorder.  However, the preponderance of the evidence fails to indicate that any of these post service psychiatric disorders are related to the Veteran's military service.  

In so determining, the Board finds the Veteran's April 1970 separation report of medical history and associated report of medical examination, which were completed during the month of his separation, are highly probative as to the Veteran's condition at the time nearest his release from active duty, as they were generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  Although the Veteran reported trouble sleeping and depression at time of separation, psychiatric exam was normal, and it was many years later before additional psychiatric complaints were reported.  This evidence weighs heavily against the claim. 

See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  

Moreover, the preponderance of the evidence does not show the variously diagnosed acquired psychiatric disorders over the years, to include schizophrenia, paranoia, major depression, or a psychotic disorder, are etiologically related to the Veteran's military service.  Here, again, the Board finds probative the September 2012 VA examiner's opinion essentially that the Veteran's psychotic disorder is unrelated to his military experiences.  The examiner's opinion is considered probative as it is definitive, based upon a complete review of the Veteran's entire claims file and clinical examination of the Veteran, and is supported by a detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has an acquired psychiatric disorder related to his military service.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with the claimed disorders and his military experiences to be both competent and credible.  A veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairment, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, while the Veteran's lay assertions as to the etiology of the claimed psychiatric disorder have been considered, the Board affords them less probative weight than the September 2012 VA medical opinion.   

In sum, the Board does not doubt that the Veteran witnessed events in the military that were stressful.  However, his psychiatric disorder does not meet the diagnostic criteria for a diagnosis of PTSD.  While he does have a current psychiatric disability manifested by a psychotic disorder, it is less likely related to his military service.  The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  Here, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  
See Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, paranoia, and depression, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


